Citation Nr: 0331073	
Decision Date: 11/10/03    Archive Date: 11/17/03

DOCKET NO.  02-02 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel


INTRODUCTION

The veteran had active duty from November 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The Board has jurisdiction of the present appeal pursuant to 
38 U.S.C.A. § 7105 (West 2002).

In October 2003, the veteran's appeal was advanced on the 
docket for good or sufficient cause shown.  


REMAND

Although not entirely clear, certain language in the 
veteran's November 2001 notice of disagreement suggests that 
the veteran may be contending that not all psychiatric 
treatment records have been obtained.  Specifically, the 
veteran refers to treatment at the Corpus Christi VA 
outpatient clinic by several doctors.  While the claims file 
does include records from Corpus Christi until approximately 
August 2001, no subsequent records from that facility appear 
to be in the claims file.  Appropriate action to ensure that 
all pertinent records have been obtained should be 
accomplished.   

The Board also acknowledges the veteran's repeated assertion 
that the VA examination conducted in September 2001 was 
inadequate.  Without addressing the question of the adequacy 
of that examination, it appears reasonable to afford the 
veteran another examination since the case must be returned 
to the RO to obtain any additional VA medical records. 

Further, it is not clear that the veteran has been given 
notice of the Veterans Claim Assistance Act of 2000 (VCAA).  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  The United States 
Court of Appeals for Veterans Claims has made it clear that 
failure to adequately show compliance with VCAA notice 
requirements and Board failure to enforce compliance with 
such notice requirements is remandable error.  Huston v. 
Principi, 17 Vet.App. 195, 202 (2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran an 
appropriate letter to ensure compliance 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and 
implementing regulations, now codified 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The RO should 
ensure that the veteran has been 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA 
will seek to provide, and (c) the 
information and evidence that the 
veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 
2003).

2.  All records documenting psychiatric 
treatment at the Corpus Christi VA 
outpatient clinic and/or mental health 
clinic and/or PTSD clinic should be 
obtained and made of record. 

3.  The veteran should be scheduled for 
a VA psychiatric examination to 
ascertain the current severity of his 
service-connected PTSD.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  The examiner should 
clearly report all examination findings 
in terms of VA's rating criteria for 
PTSD.   

4.  After completion of the above, the 
RO should review the record and 
determine whether a higher rating for 
PTSD is warranted.  The veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be given an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


